Exhibit 10.2

Picture 2 [bby-20190803xex10_2g001.jpg]

﻿

BEST BUY CO., INC.
LONG-TERM INCENTIVE PROGRAM AWARD AGREEMENT

Award Date: March _____, 2019

﻿

This Long-Term Incentive Program Agreement (the “Agreement”), dated the date set
forth above (the “Award Date”), is between Best Buy Co., Inc., a Minnesota
corporation, (“Best Buy” or the “Company”), and the employee (“you”  or the
“Participant”) of the Company (or one of its Affiliates) whose name is set forth
in the Award Notification you received from the Company (the “Award
Notification”).  The Award Notification is included in and made a part of this
Agreement.

﻿

1.



Grant of Award.  In consideration of your employment with or service to a member
of the Company Group, the Company hereby grants to you the award set forth in
the Award Notification (the “Award”) subject to the terms and conditions of this
Agreement and the Best Buy Co., Inc. Amended and Restated 2014 Omnibus Incentive
Plan (the “Plan”).    In the event of any conflict between this Agreement and
the Plan, the Plan will govern.    By your acceptance of this Award, you
acknowledge receipt of a copy of the Prospectus for the Plan and your agreement
to the terms and conditions of the Plan and this Agreement.

﻿

2.



Options. This section applies to you if your Award includes an Option.  An
“Option” is a right to purchase a number of shares of common stock of the
Company (“Shares”) at the price per share of Common Stock stated in the Award
Notification.

﻿

(a)



Term and Vesting.    The Option shall expire and no longer be exercisable on the
tenth anniversary the Award Date or such earlier date as provided herein (such
date, the “Expiration Date”).  Except as otherwise set forth herein, the Option
may be exercised, in whole or in part, at any time prior to the Expiration Date,
in accordance with the schedule stated in the Award Notification.  In no case
may the Option be exercised after the Expiration Date.

﻿

(b)



Method of Exercise.    The Option may be exercised by written notice to the
Company (through the Plan administrator or other means specified by the Company)
stating the number of Shares to be purchased.  Such notice must be accompanied
by payment in full of the exercise price for all Shares to be purchased by (i)
cash or check, (ii) delivery of unencumbered Shares previously acquired by you
having a Fair Market Value on the date of exercise that is equal to the exercise
price, (iii) withholding of Shares that would otherwise be issued upon such
exercise having a Fair Market Value on the date of exercise equal to the
aggregate exercise price for the Shares for which the Option is being exercised
or (iv) a cashless (broker-assisted) exercise that complies with all applicable
laws. 

﻿

3.



Restricted Stock Units.  This section applies to you if your Award includes
Restricted Stock Units.  A “Restricted Stock Unit” is a commitment by the
Company to issue a certain number of Shares to you provided you meet certain
employment criteria and that the Company achieves certain financial performance
levels.  A Restricted Stock Unit does not represent immediate ownership of
Shares.

﻿

(a)



Restrictions.  Until your Restricted Stock Units become vested as provided in
the Award Notification, they are subject to the restrictions described in this
Agreement and the Plan (the “Restrictions”) during the period (the “Restricted
Period”) beginning on the Award Date and ending on the date of vesting. 
Restricted Stock Units may not be assigned, transferred (other than by will or
the laws of descent and distribution), pledged or hypothecated (whether by
operation of law or otherwise) or otherwise conveyed or encumbered, and shall
not be subject to execution, attachment or similar process. Any attempted
assignment, transfer, pledge, hypothecation or other disposition contrary to the
provisions this Agreement or the Plan, or the levy of any execution, attachment
or similar process upon the Restricted Stock Units, shall be void and
unenforceable against the Company.

﻿



--------------------------------------------------------------------------------

 

(b)



Vesting.    Except as otherwise set forth herein, so long as you remained
employed by a member of the Company Group, the Restricted Stock Units shall vest
in accordance with the schedule stated in the Award Notification.

﻿

(c)



Performance Condition.  Notwithstanding the vesting schedule stated in the Award
Notification, your Restricted Stock Units shall not vest unless the Company
achieves positive Adjusted Net Earnings in any fiscal year during the term of
the Award.    “Adjusted Net Earnings” means net earnings determined in
accordance with GAAP as publicly reported by the Company for a fiscal year,
adjusted to eliminate the following: (1) the cumulative effect of changes in
GAAP; (2) gains and losses from discontinued operations; (3) extraordinary gains
or losses; and (4) any other unusual or nonrecurring gains or losses which are
separately identified and quantified, including merger related charges. 

﻿

(d)



Issuance of Shares Underlying Restricted Stock Units.   Unless otherwise
determined by the Committee, the Company shall issue the Shares underlying the
Restricted Stock Units within 60 days following vesting of such Restricted Stock
Units.

﻿

4.



Performance Share Award. This section applies to you if your Award includes a
Performance Share Award.  A “Performance Share Award” is a commitment by the
Company to issue a certain number of Shares to you provided you meet certain
employment criteria and that the Company achieves certain financial performance
levels.  A Performance Share Award does not represent immediate ownership of
Shares.

﻿

(a)



Determination of Number of Shares under Performance Share Award.    The number
of Shares issuable under (i) the revenue component of your Performance Share
Award (the “Revenue Performance Share Number”) will be equal to a percentage of
the target number of Shares stated in your Award Notification for the revenue
component (“Revenue Target”) and (ii) the TSR component of your Performance
Share Award (the “TSR Performance Share Number”) will be equal to a percentage
of the target number of Shares stated in your Award Notification for the TSR
component (“TSR Target”), in each case as determined below.

﻿

(b)



Revenue Performance Share Number.

﻿

(i)



Within 120 days after the end of the Performance Period, the Committee will
calculate the CAGR of Enterprise Revenue from fiscal year 2019 to fiscal year
2022 (“Enterprise Revenue CAGR”).

 

(ii)



Your Revenue Performance Share Number will be calculated as set forth in your
Award Notification.

﻿

(c)



TSR Performance Share Number.

﻿

(i)



Within 120  days after the end of the Performance Period, the Committee will (A)
calculate the TSR for Best Buy and for each company included in the S&P 500
Index at the time of any calculation hereunder, (B) rank each such company by
TSR (lowest to highest), and (C) determine the percentile rank of Best Buy’s TSR
in such ranking by dividing Best Buy’s numerical position in such TSR ranking by
the total number of companies included in the list, rounding to the nearest
hundredth (“Relative TSR”).  For example, if Best Buy were ranked 300 out of
500, its Relative TSR would be 60%. 

﻿

(ii)



Your TSR Performance Share Number will be equal to the percentage of the
TSR Target that is listed in the column below with the heading “Number of Shares
Earned” opposite the band in the column with the heading “Performance” in which
Relative TSR falls.  If Relative TSR is between Threshold TSR and Target TSR or
between Target TSR and Maximum TSR, your TSR Performance Share Number will be
equal to a percentage interpolated on a linear basis for



2

--------------------------------------------------------------------------------

 

performance between such amounts.  For example, if Best Buy's Relative TSR
is 60%, then your TSR Performance Share Number would be 125% of your TSR Target.
 Your TSR Performance Share Number will be rounded to the nearest whole number.

﻿

﻿

 

Performance

Number of Shares Earned

Relative TSR less than 30% (“Threshold TSR”)

0

Relative TSR 30% or greater but less than 50%

50%-99% of TSR Target

Relative TSR 50% (“Target TSR”) or greater but less than 70%

100%-149% of TSR Target

Relative TSR Greater than 70% (“Maximum TSR”)

150% of TSR Target

The number of performance shares earned will be interpolated on a linear basis
for performance between Threshold and Target and between Target and Maximum.

﻿

(d)



Certain Definitions.  

﻿

(A)



“Beginning Price”  means, with respect to any one company, the average closing
price of one share of common stock during the first fiscal quarter of the
Performance Period.

﻿

(B)



“CAGR”  means compound annual growth rate.

﻿

(C)



“Ending Price”  means, with respect to any one company, the average closing
price of one share of common stock during the first fiscal quarter following
completion of the Performance Period.

﻿

(D)



“Enterprise Revenue” means revenue of the Company from continuing operations as
reported in the Company's Annual Report on Form 10-K for the respective 52-week
fiscal year adjusted to eliminate the impact of currency exchange rate
fluctuations; provided,  however, that the Committee may adjust Enterprise
Revenue down to eliminate the following: (1) the cumulative effect of changes in
GAAP (only to the extent such changes would reduce Enterprise Revenue); (2)
revenue from discontinued operations; and (3) any other unusual or nonrecurring
gains which are separately identified and quantified, including acquisition
related revenue.

﻿

(E)



 “Performance Period” means the performance period stated in the Award
Notification. 

﻿

(F)



“Performance Share Number” means the sum of the Revenue Performance Share Number
plus the TSR Performance Share Number.

﻿

(G)



“TSR” means, with respect to any one company, the price appreciation of one
share of common stock as measured from the Beginning Price to the Ending Price,
assuming all dividends and other distributions made on such share are
reinvested, expressed as a percentage.

﻿

(e)



Change of Control.  Notwithstanding anything in this Agreement to the contrary,
in the event of a Change of Control prior to the end of the Performance Period,
the Committee will determine (i) Enterprise Revenue CAGR using the last
completed fiscal year instead of fiscal year 2022 and (ii) Relative TSR using
the average closing price of one share of common stock during the last completed
fiscal quarter in order to determine the Ending Price,  and the Revenue and TSR
Performance Share Numbers will be equal to the greater of (i) the numbers
determined pursuant to Section 4(b)(ii) and Section 4(c)(ii) above,
respectively, and (ii) the respective Revenue or TSR Target.

﻿

(f)



Performance Share Number Not Guaranteed.   If Relative TSR is less than
Threshold TSR or Enterprise Revenue CAGR is less than Threshold Enterprise
Revenue CAGR the respective portion of



3

--------------------------------------------------------------------------------

 

your Performance Share Number will be 0 and there will be no Shares issued under
that portion of your Performance Share Award.  The Committee shall have sole
discretion to determine Relative TSR and Enterprise Revenue.

﻿

(g)



Issuance of Shares.   Any Shares issuable to you under your Performance Share
Award will be issued within 60 days after the Committee’s determination of
Relative TSR and Enterprise Revenue CAGR; provided however, that the Company’s
obligation to issue such shares is subject to Section 5 of this Agreement.

﻿

5.



Effect of Termination of Employment.  Your employment with the Company Group may
be terminated by your employer at any time for any reason (with or without
advance notice).  This section provides the effect on your Award of different
types of termination of employment.

﻿

(a)



Qualified Retirement.  In the event of your Qualified Retirement:

﻿

(i)



Options.  If your Award includes an Option, the Option will continue to vest in
accordance with the vesting schedule set forth above. You will have until the
later of (A) three years from the date of your Qualified Retirement and (B) the
last scheduled vesting date to exercise the entire Option; provided, however,
that in no event shall the Option be exercisable after the Expiration Date.  Any
portion of the Option unexercised at the end of this period will be forfeited.

﻿

(ii)



Restricted Stock Units.    If your Award includes Restricted Stock Units, such
Restricted Stock Units will continue to vest in accordance with the vesting
schedule set forth in the Award Notification, subject to the Company’s
achievement of the performance condition described in Section 3(c),
notwithstanding that you are no longer providing services to a member of the
Company Group.  Once vested, the Restricted Stock Units will be settled as
provided in Section 3(d) above.

﻿

(iii)



Performance Shares.  If your Award includes Performance Shares and in the event
of your Qualified Retirement prior to the end of the Performance Period, you may
be entitled to a prorated Performance Share Award. If Relative TSR is greater
than Threshold TSR (as determined after the end of the Performance Period), you
will be entitled to a prorated TSR Performance Share Number. If Enterprise
Revenue CAGR is greater than Threshold Enterprise Revenue CAGR (as determined
after the end of the Performance Period), you will be entitled to a prorated
Revenue Performance Share Number.   Your Performance Share Award will be
determined by multiplying the Performance Share Number calculated as if you were
employed by a member of the Company Group on the last day of the Performance
Period by a fraction, the numerator of which is the number of days during the
Performance Period you were so employed, and the denominator of which is the
number of days in the Performance Period. 

﻿

(b)



Death or Disability.  In the event of your death or employment termination due
to Disability:

﻿

(i)



Options. If your Award includes an Option,  any then unvested portion of the
Option will vest and become exercisable as of the date of death or, in the case
of Disability, as of the date of employment termination.   In the event of your
death, the representative of your estate or your heirs will have until the
earlier of (A) one year from the date of your death and (B) the Expiration Date
of the Option, to exercise the Option.  In the event you become Disabled while
employed with the Company Group and must therefore terminate your employment,
you will have until the earlier of (X) one year from the date of your employment
termination and (Y) the Expiration Date of the Option, to exercise the Option.

﻿



4

--------------------------------------------------------------------------------

 

(ii)



Restricted Stock Units.  If your Award includes Restricted Stock Units,  the
Restrictions will lapse immediately and Restricted Stock Units that are unvested
as of the date of death or, in the case of Disability, employment termination
will become vested immediately (notwithstanding the vesting schedule set forth
in the Award Notification).  Once vested, the Restricted Stock Units will be
settled as provided in Section 3(d) above (or the earliest such later date as is
required to satisfy Section 409A of the Code, as described in Section 7 below).

﻿

(iii)



Performance Share Award.  If your Award includes a Performance Share Award and
in the event of your death or  employment termination due to Disability prior to
the end of the Performance Period, you or the representative of your estate or
your heirs, as applicable, may be entitled to a prorated Performance Share
Award. If Relative TSR is greater than Threshold TSR (as determined as of the
last completed fiscal quarter prior to the date of termination of employment to
determine the Ending Price), you or the representative of your estate or your
heirs, as applicable, will be entitled to a prorated TSR Performance Share
Number. If Enterprise Revenue CAGR is greater than Threshold Enterprise Revenue
CAGR (using the last completed fiscal year instead of fiscal year 2022 for
purposes of determining Enterprise Revenue CAGR), you will be entitled to a
prorated Revenue Performance Share Number.   For each component, your
Performance Share Award will be determined by multiplying the Performance Share
Number calculated as of the date of termination of employment multiplied by a
fraction, the numerator of which is the number of days during the Performance
Period you were employed, and the denominator of which is the number of days in
the Performance Period.   

﻿

(c)



Involuntary Termination Without Cause.  If your employment is Involuntarily
Terminated Without Cause:

﻿

(i)



Options.  If your Award includes an Option, you will have 60 days from the date
of termination of your employment to exercise the portion of the Option vested
as of your termination date, and any portion of the Option then unvested will be
forfeited; provided,  however, that if your employment is Involuntarily
Terminated Without Cause within 12 months following a Change of Control, any
then unvested portion of the Option will vest and become exercisable during the
period ending 60 days from the date of termination of your employment.  In no
event, however, may the Option be exercised after its Expiration Date.

﻿

(ii)



Restricted Stock Units.  If your Award includes Restricted Stock Units, you will
forfeit any then unvested Restricted Stock Units.

﻿

(iii)



Performance Share Award.  If your Award includes a Performance Share Award
and your employment is Involuntarily Terminated Without Cause prior to the end
of the Performance Period, you may be entitled to a prorated Performance Share
Award. If Relative TSR is greater than Threshold TSR (as determined after the
end of the Performance Period), you will be entitled to a prorated TSR
Performance Share Number. If Enterprise Revenue CAGR is greater than Threshold
Enterprise Revenue CAGR (as determined after the end of the Performance Period),
you will be entitled to a prorated Revenue Performance Share Number.  For each
component, your Performance Share Award is determined by multiplying the
Performance Share Number calculated as if you were employed by a member of the
Company Group on the last day of the Performance Period multiplied by a
fraction, the numerator of which is the number of days during the Performance
Period you were employed, and the denominator of which is the number of days in
the Performance Period.

﻿

(d)



Voluntary Termination.  If you voluntarily terminate your employment with the
Company Group for any reason:

﻿



5

--------------------------------------------------------------------------------

 

(i)



Options.  If your Award includes an Option, you will have 60 days from the date
of termination of your employment to exercise the Option, to the extent the
Option had become vested as of your termination date.  Any then unvested portion
of the Option will be forfeited.  In no event, however, may the Option be
exercised after its Expiration Date.

﻿

(ii)



Restricted Stock Units.  If your Award includes Restricted Stock Units, you will
forfeit any then unvested Restricted Stock Units.

﻿

(iii)



Performance Share Award.   If your Award includes a Performance Share Award, and
you voluntarily terminate your employment prior to the end of the Performance
Period, you will forfeit your entire Performance Share Award.

﻿

(e)



Termination for Cause.  If your employment is terminated by any member of the
Company Group for any reason at a time when any member of the Company Group is
entitled to terminate your employment for Cause:

﻿

(i)



Options.  If your Award includes an Option, any then unvested portion of the
Option will be forfeited, and the Option may not be exercised after termination
of your employment.

﻿

(ii)



Restricted Stock Units.  If your Award includes Restricted Stock Units, any then
unvested Restricted Stock Units will be forfeited.

﻿

(iii)



Performance Share Award. If your Award includes a Performance Share Award and
your employment is terminated by any member of the Company Group for any reason
at a time when any member of the Company Group is entitled to terminate your
employment for Cause prior to the end of the Performance Period,  you will
forfeit your entire Performance Share Award.

﻿

6.



Restrictive Covenants and Remedies.  By accepting the Award, you specifically
agree to the restrictive covenants contained in this Section 6 (the “Restrictive
Covenants”) and you agree that the Restrictive Covenants and the remedies
described herein are reasonable and necessary to protect the legitimate
interests of the Company Group. You also acknowledge the uncertainty of the law
with respect to Restrictive Covenants and expressly stipulate that this
Agreement is to be given the construction that renders its provisions valid and
enforceable to the maximum extent (not exceeding its express terms) possible
under applicable law.     Sections 6(b) and 6(c)  apply to you only if you are
an officer of the Company and if you are employed outside the state of
California.  Further, if you are an attorney, the Restrictive Covenants apply to
you only to the extent they are consistent with the rules of professional
conduct applicable to you (for example, Minnesota Rule of Professional Conduct
5.6).

﻿

(a)



Confidentiality. In consideration of the Award, you acknowledge that the Company
Group operates in a competitive environment and has a substantial interest in
protecting its Confidential Information, and you agree, during your employment
with the Company Group and thereafter, to maintain the confidentiality of the
Company Group’s Confidential Information and to use such Confidential
Information for the exclusive benefit of the Company Group.  You will not be
held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that is made in confidence to a federal,
state, or local government official or to an attorney solely for the purpose of
reporting or investigating a suspected violation of law.  You shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is made in a complaint or other document filed
in a lawsuit or other proceeding, if such filing is made under seal.  An
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual files any document containing the trade secret under seal, and does
not disclose the trade secret, except pursuant to court order. 





6

--------------------------------------------------------------------------------

 

﻿

(b)



Competitive Activity.  During your employment with the Company Group and for one
year following the later of (i) termination of your employment for any reason
whatsoever or (ii) the last scheduled vesting date for your Award, you shall not
compete, directly or indirectly, through an Affiliate or otherwise, in any
manner or capacity (including, without limitation, through any form of ownership
or as a principal, agent, partner, officer, director, employee, advisor or
consultant) with the Company Group, for your benefit or for the benefit of any
other Person other than the Company Group anywhere in the world.  In the event
that any portion of this Section 6(b) shall be determined by an arbitrator to be
unenforceable because it is unreasonably restrictive in any respect, it shall be
interpreted to extend over the maximum period of time for which it reasonably
may be enforced and to the maximum extent for which it reasonably may be
enforced in all other respects, and enforced as so interpreted, all as
determined by such arbitrator in such action.  You acknowledge the uncertainty
of the law in this respect and expressly stipulate that this Agreement is to be
given the construction that renders its provisions valid and enforceable to the
maximum extent (not exceeding its express terms) possible under applicable law.
 Ownership of less than 1% of the outstanding capital stock of any corporation
listed on a national securities exchange will not constitute a breach of this
Section 6(b).

﻿

(c)



Non-Solicitation.  During your employment and for one year following the later
of (i) termination of your employment for any reason whatsoever or (ii) the last
scheduled award vesting date, you shall not:

﻿

(a)



induce or attempt to induce any employee of the Company Group to leave the
employ of Company Group, or in any way interfere adversely with the relationship
between any such employee and Company Group;

(b)



induce or attempt to induce any employee of Company Group to work for, render
services to, provide advice to, or supply Confidential Information of Company
Group to any third Person;

(c)



employ, or otherwise pay for services rendered by, any employee of Company Group
in any business enterprise with which you may be associated, connected or
affiliated;

(d)



induce or attempt to induce any customer, supplier, licensee, licensor or other
business relation of Company Group to cease doing business with Company Group,
or in any way interfere with the then existing business relationship between any
such customer, supplier, licensee, licensor or other business relation and
Company Group; or

(e)



assist, solicit, or encourage any other Person, directly or indirectly, in
carrying out any activity set forth above that would be prohibited by any of the
provisions of this Agreement if such activity were carried out by you.  In
particular, you will not, directly or indirectly, induce any employee of Company
Group to carry out any such activity.

﻿

(d)



Partial Invalidity.  If any portion of this Section 6 is determined by an
arbitrator to be unenforceable in any respect, it shall be interpreted to be
valid to the maximum extent for which it reasonably may be enforced, and
enforced as so interpreted, all as determined by such arbitrator in such
action.  You acknowledge the uncertainty of the law in this respect and
expressly stipulate that this Agreement is to be given the construction that
renders its provisions valid and enforceable to the maximum extent (not
exceeding its express terms) possible under applicable law.

﻿

(e)



Remedy for Breach.  You agree that a breach of any of the Restrictive Covenants
would cause material and irreparable harm to the Company Group that would be
difficult or impossible to measure, and that monetary damages for any such harm
would, therefore, be an inadequate remedy.  Accordingly, you agree that if you
breach any Restrictive Covenant, the Company Group shall be entitled, in
addition to and without limitation upon all other remedies the Company Group may
have under this Agreement, at law or otherwise, to obtain injunctive or other
appropriate equitable relief, without bond or other security, to restrain any
such breach through arbitration. You further agree that the duration of the
Restrictive Covenant shall be extended by the same amount of time that you are
in breach of any Restrictive Covenant.

﻿



7

--------------------------------------------------------------------------------

 

(f)



Claw Back & Recovery.  You agree your Award, the Shares underlying your Award,
as well as the value of any and all Shares no longer under your control, are
subject to forfeiture and recovery pursuant to the Company’s Clawback Policy, as
it may be amended from time to time (the “Clawback Policy”), located at
https://hr.bestbuy.com/, and any applicable law, rule or regulation or
applicable stock exchange rule, including, without limitation, the
Sarbanes-Oxley Act of 2002 and the Dodd-Frank Wall Street Reform and Consumer
Protection Act. You acknowledge you have had an opportunity to review the
Clawback Policy. Forfeiture and recovery under the Clawback Policy may include:

﻿

(i)



the immediate forfeiture of any of the then unexercised portion of any Option
included in your Award, any unvested Restricted Shares included in your Award,
and any Performance Share Award included in your Award;

﻿

(ii)



a requirement that you immediately return to the Company any Shares issued upon
exercise of any Option included in your Award, and any Shares in your Award that
were previously Restricted Shares and any Shares issued under any Performance
Share Award that, in each case, are still under your control; and

﻿

(iii)



a requirement that you promptly pay to the Company an amount equal to the fair
market value of all Shares included in your Award that are no longer under your
control (as measured on the exercise date of any such Option, the vesting date
of any such formerly Restricted Shares, and the date of issuance of any Shares
issued under any such Performance Share Award, as applicable).

﻿

(g)



Right of Set Off.    By accepting the Award, you agree that any member of the
Company Group may, to the extent permitted by applicable law, set off any amount
owed to you (including wages or other compensation, fringe benefits or vacation
pay) against any amounts you owe under this Section 6.

﻿

7.



General Terms and Conditions.

﻿

(a)



Rights as a Stockholder.

﻿

(i)



Options.  You will have no rights as a stockholder with respect to any Shares
issuable upon exercise of an Option, nor have any rights to dividends or other
rights as a shareholder with respect to any such Shares, until you have actually
received such Shares following the exercise of the Option in accordance with the
terms of this Agreement and the Plan.

﻿

(ii)



Restricted Stock Units.  You will have no rights as a shareholder with respect
to any Shares issuable under the Restricted Stock Units until you have actually
received such Shares in accordance with the terms of this Agreement and the
Plan. This means that you will not have the right to vote as a shareholder nor
the right to receive dividend payments.  Upon issuance of Shares at vesting of
the Restricted Stock Units, you will have all of the rights of a shareholder
with respect to the Shares unless Shares are forfeited or recovered under this
Agreement or the Plan.

﻿

(iii)



Performance Share Awards.  You will have no rights as a shareholder with respect
to any Shares issuable under a Performance Share Award until you have actually
received such Shares in accordance with the terms of this Agreement and the
Plan.

﻿

(iv)



Dividend Equivalents.  If your Award includes Restricted Stock Units or a
Performance Share Award, upon issuance of Shares underlying such Restricted
Stock Units or Performance Share Award, as the case may be, in accordance with
the terms of this Agreement, you will be entitled to the Total Dividend
Equivalent Amount with respect to such Restricted Stock Units or Performance
Share Award. The Total Dividend Equivalent Amount will be converted to Shares
and issued to you upon issuance of Shares underlying such Restricted Stock Units
or Performance Share Award, as



8

--------------------------------------------------------------------------------

 

applicable; provided, however, that the Committee may pay you the Total Dividend
Equivalent Amount in cash, as determined in its sole discretion.  Any such
conversion shall be based on the closing price of one Share on the applicable
dividend payment date.  In the event any such conversion results in a fraction
of a Share, the number of such Shares shall be rounded up to the nearest whole
number.  The Company’s obligation to issue such Shares or pay such amounts are
subject to the same terms and conditions as apply to your Restricted Stock Units
and any Performance Share Award.

﻿

(A)



“Dividend Equivalent Amount” means the amount of any dividend paid on one Share
that has a record date during the Dividend Equivalent Period multiplied by (1)
in the case of Restricted Stock Units, the number of Restricted Stock Units held
by you as of such record date and, (2) in the case of a Performance Share Award,
the Performance Share Number.

﻿

(B)



“Dividend Equivalent Period” means the period beginning on the grant date and
ending on the date of issuance of any Shares underlying Restricted Stock Units
or a Performance Share Award, as applicable.

﻿

(C)



“Total Dividend Equivalent Amount” means the sum of all Dividend Equivalent
Amounts with respect the Restricted Stock Units or the Performance Share Award
granted under this Agreement, as applicable.

﻿

(b)



Transferability. 

﻿

(i)



Options.  Options may not be assigned, transferred (other than by will or the
laws of descent and distribution), pledged or hypothecated (whether by operation
of law or otherwise) or otherwise conveyed or encumbered, and shall not be
subject to execution, attachment or similar process.  Any attempted assignment,
transfer, pledge, hypothecation or other disposition of the Option contrary to
the provisions of this Agreement or the Plan, or the levy of any execution,
attachment or similar process upon the Option, shall be void and unenforceable
against the Company.

﻿

(ii)



Restricted Stock Units.  Restricted Stock Units are subject to the restrictions
set forth in Section 3(a) of this Agreement.

﻿

(iii)



Performance Share Awards.  Performance Share Awards may not be assigned,
transferred (other than by will or the laws of descent and distribution),
pledged or hypothecated (whether by operation of law or otherwise) or otherwise
conveyed or encumbered, and shall not be subject to execution, attachment or
similar process.  Any attempted assignment, transfer, pledge, hypothecation or
other disposition of a Performance Share Award contrary to the provisions of
this Agreement or the Plan, or the levy of any execution, attachment or similar
process upon a Performance Share Award, shall be void and unenforceable against
the Company.

﻿

(c)



No Right to Continued Employment.  This Agreement does not guarantee your
continued employment nor alter the right of any member of the Company Group to
terminate your employment at any time.

﻿

(d)



Participant’s Acknowledgements. 

﻿

(i)



Committee’s Sole Discretion.  The Committee has sole discretion to make
decisions regarding your Award, and to interpret all terms of this Agreement,
with the exception of the application of the Company’s Arbitration Policy.  You
agree that all decisions regarding and interpretations of this Agreement by the
Committee are binding, conclusive, final and non-appealable.

﻿



9

--------------------------------------------------------------------------------

 

(ii)



Taxes.  You are liable for any for any federal, state and other taxes incurred
upon the lapse of a substantial risk of forfeiture (e.g., employment taxes) or
upon delivery of Shares underlying the Restricted Stock Units (e.g., income
taxes), and any subsequent disposition of any Shares (e.g., capital gain
taxes). 

﻿

(A)



Options.  Any Options included in your Award are Non-Qualified Stock Options not
eligible for treatment as qualified or incentive stock options for federal
income tax purposes.  Prior to exercising any Option, you will pay or make
adequate arrangements satisfactory to the Company to satisfy all applicable
taxes.  If applicable, you authorize the Company, or its agents, to satisfy its
obligations with regard to all taxes by withholding Shares of the Company common
stock to be issued at exercise of the Option or otherwise selling Shares of the
Company on your behalf equal to the amount of all taxes required to be withheld
by the Company, pursuant to the policies and processes of the Company’s stock
plan administrator and broker.

﻿

(B)



Restricted Stock Units.  Upon issuance of any Shares underlying your Restricted
Stock Units, you authorize the Company, or its agents, to satisfy the
obligations with regard to all taxes by selling Shares of the Company on your
behalf, or otherwise withholding from such Shares a number of Shares having a
Fair Market Value equal to the amount of all taxes required to be withheld by
the Company, pursuant to the policies and processes of the Company’s stock plan
administrator and broker.

﻿

(C)



Performance Share Award.  Upon issuance of your Performance Share Award,  you
authorize the Company, or its agents, to satisfy the obligations with regard to
all taxes by selling Shares of the Company on your behalf, or otherwise
withholding from such Shares a number of Shares having a Fair Market Value equal
to the amount of all taxes required to be withheld by the Company, pursuant to
the policies and processes of the Company’s stock plan administrator and
broker. 

﻿

(D)



Section 409A.  Anything herein to the contrary notwithstanding, this Agreement
shall be interpreted so as to comply with or satisfy an exemption from Section
409A of the Code and the regulations and guidance promulgated thereunder
(collectively, “Section 409A”). The Committee may in good faith make the minimum
modifications to this Agreement as it may deem appropriate to comply with
Section 409A while to the maximum extent reasonably possible maintaining the
original intent and economic benefit to you and the Company Group of the
applicable provision.

﻿

(1)



To the extent required by Section 409A(a)(2)(B)(i), to the extent that you are a
specified employee, Shares (or cash equivalent value of Shares) underlying
Restricted Stock Units and Performance Share Awards that become payable to you
upon your separation from service will be delayed and paid promptly after the
earlier of the date that is six (6) months after the date of such separation
from service or the date of your death after such separation from service. For
purposes hereof, (x) any reference to your termination of employment under this
Agreement shall mean your separation from service, (y) the occurrence of your
“separation from service” will be determined in accordance with the default
provisions of Treasury Regulation Section 1.409A-1(h) and (z) whether you are a
“specified employee” will be determined in accordance with the default
provisions of Treasury Regulation Section 1.409A-1(i) with the “identification
date” to be December 31 and the “effective date” to be the April 1 following the
identification date (as such terms are used under such regulation).
Notwithstanding anything in this Agreement to the contrary, your employment
shall



10

--------------------------------------------------------------------------------

 

not be deemed to have been terminated unless and until you have incurred a
“separation from service” within the meaning of Section 409A.

﻿

(2)



For purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii), your right to
receive any installment payments under this Agreement shall be treated as a
right to receive a series of separate payments and, accordingly, each
installment payment under this Agreement shall at all times be considered a
separate and distinct payment.

﻿

(iii)



Consultation With Professional Tax Advisors.  You acknowledge that the grant,
exercise, vesting or any payment with respect to the Award, and the sale or
other taxable disposition of the Shares acquired as a result of the Award may
have tax consequences under federal, state, local or international tax
laws.  You further acknowledge that you are relying solely on your own
professional tax and investment advisors with respect to any and all such
matters (and are not relying, in any manner, on the Company or any of its
employees or representatives).  You understand and agree that any and all tax
consequences resulting from the Award and its grant, exercise, vesting or any
payment with respect thereto, and the sale or other taxable disposition of the
Shares acquired pursuant to the Plan, are solely your responsibility without any
expectation or understanding that the Company or any of its employees or
representatives will pay or reimburse you for such taxes.

﻿

(e)



Severability.  In the event that any provision in the Plan or this Agreement is
held to be invalid, illegal or unenforceable or would disqualify the Plan or
this Agreement under any law, the invalid, illegal or unenforceable provision
shall be construed or deemed amended to conform to applicable laws, or if it
cannot be so construed or deemed amended without, in the determination of the
Committee, materially altering the purpose or intent of the Plan or this
Agreement, such provision shall be stricken as to the applicable jurisdiction or
Shares, and the remainder of the Plan or this Agreement shall remain in full
force and effect.

﻿

(f)



Governing Law and Dispute Resolution. Any disputes under this Agreement or the
Plan must be resolved by arbitration subject to the Company’s Arbitration
Policy.  The substantive laws of Minnesota, without regard to the conflict of
law provisions, shall apply to all questions concerning this Agreement to the
extent not prohibited by the applicable law of the State in which you primarily
work and reside; however, the Arbitration Policy, its enforceability, and its
implementation are governed by the Federal Arbitration Act.

﻿

8.



Definitions.  Capitalized terms used but not defined in this Agreement are
defined in the Plan or, if not defined therein, will have the following
meanings:

﻿

(a)



"Beneficial Owner" will have the meaning defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended, or any successor provision.

﻿

(b)



“Board”  means the Board of Directors of Best Buy Co., Inc.

﻿

(c)



“Cause” for termination of your employment with the Company Group shall, solely
for purposes of this Agreement, is deemed to exist if you:

﻿

(i)



are charged with, convicted of or enter a plea of guilty or nolo contendere to:
(a) a felony, (b) any crime involving moral turpitude, dishonesty, breach of
trust or unethical business conduct, or (c) any crime involving the business of
the Company Group;

﻿

(ii)



in the performance of your duties for the Company Group or otherwise to the
detriment of the Company Group, engage in: (a) dishonesty that is harmful to the
Company Group, monetarily or



11

--------------------------------------------------------------------------------

 

otherwise, (b) willful or gross misconduct, (c) willful or gross neglect, (d)
fraud, (e) misappropriation, (f) embezzlement, or (g) theft;

﻿

(iii)



disobey the directions of the Board,  or any individual or individuals the Board
authorizes to act on its or their behalf, acting within the scope of its or
their authority;

﻿

(iv)



fail to comply with the policies or practices of the Company Group;

﻿

(v)



fail to devote substantially all of your business time and effort to the Company
Group;

﻿

(vi)



are adjudicated in any civil suit, or acknowledge in writing in any agreement or
stipulation, to have committed any theft, embezzlement, fraud, or other act of
dishonesty involving any other Person;

﻿

(vii)



are determined, in the sole judgment of the Board or any individual or
individuals the Board authorizes to act on its or their behalf, to have engaged
in a pattern of poor performance;

﻿

(viii)



are determined, in the sole judgment of the Board or any individual or
individuals the Board authorizes to act on its or their behalf, to have
willfully engaged in conduct that is harmful to the Company Group, monetarily or
otherwise;

﻿

(ix)



breach any provision of this Agreement or any other agreement between you and
any member of the Company Group; or

﻿

(x)



engage in any activity intended to benefit any entity at the expense of the
Company Group or intended to benefit any competitor of the Company Group.

﻿

All determinations and other decisions relating to Cause (as defined above) for
termination of your employment shall be within the sole discretion of the Board
or any individual or individuals the Board authorizes to act on its behalf; and
shall be final, conclusive and binding upon you.  In the event that there exists
Cause (as defined above) for termination of your employment, the Company may
terminate this Agreement immediately, upon written notification of such
termination for Cause, given to you by the Board or any individual or
individuals the Board authorizes to act on its behalf.  The use of this
definition solely for purposes of this Agreement does not change your at will
employment status. 

﻿

(d)



“Change of Control” means:

﻿

(i)



the consummation of any transaction in which any Person or Group, other than a
member or members of the  Company Group or any trustee or other fiduciary
holding securities under an employee benefit plan or plans of a member of the
Company Group,  becomes the Beneficial Owner, directly or indirectly,
of securities of the Company representing 50% or more of the voting power of the
Company's securities other than any such transaction in which the security
holders of the Company immediately prior to such transaction Beneficially Own,
immediately following such transaction, securities representing 50% or more of
the voting power of the Company’s securities in substantially the same
proportions as their ownership immediately prior to such transaction;

﻿

(ii)



individuals who at the Award Date constitute the Board and any new director
(other than a director whose initial assumption of office is in connection with
an actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company's
shareholders was approved or recommended by a vote of at least 2/3 of the
directors then still in office who either were directors at the Award Date or
whose appointment, election or nomination for election was previously so
approved or recommended, cease for any reason to constitute a majority thereof;





12

--------------------------------------------------------------------------------

 

﻿

(iii)



there is consummated a merger or consolidation of the Company with any other
entity, other than (a) a merger or consolidation in which the Beneficial Owners
of securities of the Company outstanding immediately prior thereto representing
50% or more of the voting power of the Company’s securities Beneficially Own, in
combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of a member of the Company Group
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof), at least 50% of the combined voting
power of the voting securities of the Company or such surviving entity or parent
thereof outstanding immediately after such merger or consolidation in
substantially the same proportions as their Beneficial Ownership immediately
prior to such transaction, or (b) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person is or becomes the Beneficial Owner, directly or indirectly, of securities
of the Company representing 50% or more of the combined voting power of the
Company's then outstanding securities;

﻿

(iv)



the consummation of any transaction or series of related transactions in which
all or substantially all the Company's assets are sold or otherwise transferred,
other than any sale or transfer to a Person or Group, at least 50% of the
combined voting power of the voting securities of which are Beneficially Owned
by shareholders of the Company in substantially the same proportions as such
shareholders’ Beneficial Ownership of voting securities of the Company; or

﻿

(v)



approval by the shareholders of a definitive agreement or plan to liquidate or
dissolve the Company.

﻿

The Board shall determine in its sole discretion that a Change of Control of the
Company has occurred.

﻿

(e)



“Company Group”  means, collectively, Best Buy Co., Inc. and its subsidiaries.

﻿

(f)



“Committee”  means the Compensation and Human Resources Committee of the Board
of Directors of Best Buy Co., Inc.

﻿

(g)



“Confidential Information”  means all “Confidential Information” as that term is
defined in Best Buy’s Confidentiality Policy, and includes, without limitation,
any and all information in whatever form, whether written, electronically
stored, orally transmitted or memorized relating to trade secrets, customer
lists, records and other information regarding customers,  price lists and
pricing policies, financial information,  records, ledgers and information,
purchase orders, agreements and related data, business development and strategic
plans, products and technologies, product tests, manufacturing costs, product or
service pricing, sales and marketing plans, research and development plans,
personnel and employment records, files, data and policies (regardless of
whether the information pertains to you or other employees of the Company
Group), tax information, business and sales methods and operations, business
correspondence, memoranda and other records, inventions, improvements and
discoveries, processes and methods, business operations and related data
formulae, computer records and related data, know-how, research and development,
trademark, technology, technical information, copyrighted material, and any
other confidential or proprietary data and information which you encounter
during employment, all of which are held, possessed and/or owned by the Company
Group and all of which are used in the operations and business of the Company
Group.  Confidential Information does not include information which is or
becomes generally known within the Company Group’s industry through no act or
omission by you. Confidential Information also does not include information
about unlawful or potentially unlawful acts in the workplace.

﻿

(h)



“Disability” means your disability that has caused you to either (i) have
qualified for long term disability payments under the Company's long term
disability plan; or (ii) to have been unable to perform the



13

--------------------------------------------------------------------------------

 

essential functions of your position (with or without reasonable accommodation)
with any Company Group member for at least 6 consecutive months.

﻿

(i)



“GAAP” means generally accepted accounting principles in the United States.

﻿

(j)



“Group” shall have the meaning as such term has under Section 13d-3 of the
Securities Exchange Act of 1934, as amended, or any successor provision.

﻿

(k)



“Involuntarily Terminated Without Cause” means (i) your employment is terminated
by your employer at a time when your employer is not entitled to terminate your
employment for Cause or (ii) in the event the entity that employs you is a
 direct or indirect a subsidiary or other Affiliate of the Company (the
“Employing Entity”), any transaction in which securities representing more than
50% of the voting power of the Employing Entity becoming Beneficially Owned by
any Person or Persons other than the Company or one of its subsidiaries, whether
via a transfer of such securities to such Person or Persons or via merger,
consolidation or otherwise.

﻿

(l)



"Qualified Retirement"  means any termination of your employment with the
Company Group that occurs on or after your 60th birthday, at a time when no
member of the Company Group is entitled to discharge you for Cause, so long as
you have served the Company Group continuously for at least the five-year period
immediately preceding that termination. 



14

--------------------------------------------------------------------------------